Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, No. 1:08CV293. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following question:
‘Whether the Supreme Court of Ohio’s decision in State v. Chandler, 109 Ohio St.3d 223, 2006-Ohio-2285, as described in the syllabus of the court, to wit: ‘[a] substance offered for sale must contain some detectable amount of the relevant controlled substance before a person can be sentenced as a major drug offender under Ohio Revised Code § 2925.03(C)(4)(g),’ extends to eases where the substance offered for sale was never observed, tested, or recovered to ascertain whether it contained a detectable amount of the controlled substance, but no affirmative evidence was presented to call into question the defendant’s representation in his offer to sell, or to refute the jury’s factual finding, that the substance was in fact a controlled substance in an amount that equaled or exceeded 1000 grams.”
O’Donnell and Lanzinger, JJ., dissent.